Citation Nr: 0628627	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-09 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Whether an August 5, 1986, RO decision that denied the 
veteran's claim for service connection for narcolepsy was 
clearly and unmistakably erroneous.

2.  Entitlement to an effective date earlier than June 1, 
1995, for the grant of service connection for narcolepsy.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant, M.W., and J.M.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from September 1951 
to July 1953, and from January 1954 to April 1955.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the RO granted service connection for narcolepsy, 
effective November 13, 1996.  The veteran filed a notice of 
disagreement in November 1999, contending that he was 
entitled to an earlier effective date.  A subsequent rating 
decision in October 2001 granted an earlier effective date of 
June 1, 1995, and a statement of the case (SOC) was issued.  
In his November 2001 substantive appeal, the veteran added 
that clear and unmistakable error (CUE) was present in the 
August 1986 rating decision denying his original service 
connection claim, and requested a Board hearing in 
Washington, D.C.  In April 2002, the veteran and two 
witnesses testified during a hearing before a Veterans Law 
Judge held in Washington, D.C. .

In June 2002, the Board rendered a decision that denied the 
claim of CUE and the claim for an EED.  The veteran, in turn, 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  After briefs were filed 
by both parties, in a January 2005 Order, the Court issued a 
memorandum decision remanding both matters to the Board for 
further action.  The Court noted that the appellant was free 
to submit additional evidence and argument on each claim, as 
appropriate.   

Subsequently, VA notified the veteran of the retirement of 
the Veterans Law Judge who presided over the hearing in April 
2002, and offered him another Board hearing.  In February 
2006, the appellant testified during a hearing before the 
undersigned Veterans Law Judge in Washington, DC; a 
transcript of that hearing is of record. 

The Board's decision addressing the claim of CUE is set forth 
below.  The claim for an effective date earlier than June 1, 
1995, for the grant of service connection for narcolepsy, 
along with the claim for an initial rating in excess of 50 
percent for PTSD -for which the veteran has completed the 
first of two actions required to place those matters in 
appellate status-are addressed in the remand following the 
order; those matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

The appellant has not specifically set forth the RO's claimed 
error(s) of fact or law, the legal and factual basis for the 
claimed error(s), and why the result in the August 5, 1986, 
RO decision would have been manifestly different but for the 
alleged error(s).


CONCLUSION OF LAW

The appellant's allegations of CUE in the August 5, 1986, RO 
decision fail to meet the threshold pleading requirements for 
revision or reversal of the RO decision on grounds of CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Given the parameters of the law surrounding CUE claims, the 
Board notes that the duties to notify and assist imposed by 
the VCAA are not applicable where CUE is claimed, either in 
Board decisions (see Livesay v. Principi, 15 Vet. App. 165 
(2001)), or in RO decisions (see Parker v. Principi, 15 Vet. 
App. 407 (2002)). As noted in Livesay, CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions. A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.

The Board finds that, because the veteran has been notified 
of the legal authority governing CUE claims and the reasons 
for the denial of his claim, and inasmuch as and all relevant 
evidence has already been associated with the record, any 
pre-VCAA duties to notify and assist have been met with 
respect to this claim.

II.  Clear and Unmistakable Error

On August 5, 1986, the RO denied service connection for 
narcolepsy.  The stated bases for the denial were that the 
veteran was that service medical records not diagnosed with 
narcolepsy upon VA examination.  The veteran filed a notice 
of disagreement in September 1986, and the RO issued an SOC 
later that same month.  A letter associated with the 
September 1986 SOC provided notice of appellate rights.  No 
relevant correspondence was received by the RO following the 
September 1986 SOC until June 1, 1995.  Hence, no timely 
substantive appeal was filed.

As the veteran failed to perfect his appeal, the RO's August 
5, 1986, denial became final.  38 U.S.C. § 4005 (1982); 
38 C.F.R. § 3.104(a), 3.105(a), 19.117, 19.129(b), 19.130(a) 
(1986).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In contending that CUE was present in the RO's August 5, 
1986, the veteran and his representative have presented two 
specific allegations:  (1) that the RO failed to request 
possibly relevant employment records from the veteran's 
former employers; and (2) that the RO relied on medical 
evidence that reflected misdiagnoses of the veteran's 
subjective complaints.  The veteran and his representative 
contend that, but for these claimed errors, the August 1986 
decision would have been favorable.

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

When the Board determines that an appellant's claim of CUE in 
a final RO decision has been inadequately pleaded, the Board 
may not deny that claim on the merits but must dismiss it 
without prejudice to refiling.  Simmons v. Principi, 17 Vet. 
App. 104, 114-16 (2003).

As to the first allegation, the Board finds that the 
appellant's contentions that VA failed in its duty to assist 
cannot form a basis for a claim of CUE.  Failure in VA's duty 
to assist cannot form the basis for a CUE attack.  See Cook 
(James) v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 202) (en 
banc) (citing Caffrey v. Brown, 6 Vet. App. 377, 384 (1994)).  
Any failure to obtain employment records suggests that the 
record was incomplete, not incorrect.  Id.  As unjust as this 
finding may appear, it is dictated by the law.  Id.

As to the second allegation, the Board observes that the 
veteran and his representative have essentially alleged CUE 
on the basis that the negative medical opinions provided by 
VA physicians in 1986 were incorrect, and they seek to have 
the medical evidence reevaluated.  The veteran's 
representative points to a recent medical diagnosis of 
narcolepsy provided by physicians at Johns Hopkins in 1998 
(conceded to be unavailable in 1986) based on consistent 
symptomatology.  However, the allegation that the veteran, in 
hindsight, should have been diagnosed with narcolepsy in 1986 
does not constitute a valid claim of CUE.  A valid CUE claim 
cannot involve the reweighing of evidence or rely on evidence 
developed subsequent to the time of the original 
adjudication.  See Fugo,  6 Vet. App. at 44.  The Board also 
notes that, in Russell, 3 Vet. App. At 314, the Court 
specifically noted that correction of a diagnosis cannot be 
considered an error in the original adjudication.  Thus, such 
cannot be the basis of a CUE claim. 

Under these circumstances, the Board must conclude, 
consistent with the arguments advanced in the Secretary's 
Brief, the Court's decision, and case precedent, that a 
properly plead claim of CUE has not been presented, and the 
claim of CUE must be dismissed.  See Simmons v. Principi, 17 
Vet. App. 104, 114-16 (2003).

As a final note, the Board points out that, after the Court's 
January 2005 decision,  the veteran was provided the 
opportunity to submit additional evidence and/or amend the 
basis of his claim for CUE; however, he has not done so, to 
include in testimony before the undersigned.

In sum, the Board finds that the appellant has not plead with 
sufficient specificity to meet the requirements of a valid 
claim of CUE in the RO's August 1986 decision.  His general 
assertions have failed to identify any specific error(s) of 
fact or law in the RO's decision or the legal or factual 
basis for any such error(s), nor has he explained why the 
result would have been different but for the alleged error.  
Hence, the motion must be dismissed without prejudice.  Id.




ORDER

The claim of CUE in an August 5, 1986, RO decision that 
denied the veteran's claim for service connection for 
narcolepsy  is dismissed without prejudice.


REMAND

In light of the Court's February 2005 Order, the Board finds 
that additional RO action on the claim for an effective date 
earlier than June 1, 1995, for the grant of service 
connection for narcolepsy is necessary.

As noted above, the VCAA and its implementing regulations 
essentially include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, 
however, the record includes no RO correspondence satisfying 
the VCAA's notice requirements.  Because action by the RO is 
required to satisfy the notification provisions of the VCAA 
(see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003)),  a remand of this 
matter for full compliance with the VCAA's notice 
requirements is warranted.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (West 2002); but see also 
38 U.S.C.A. § 5103(b) (3)) (West Supp. 2005) (amending the 
relevant statute to clarify that VA may make a decision on 
the claim before the expiration of the one-year VCAA notice 
period).  The RO should also invite the veteran to submit all 
pertinent evidence in his possession.  

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

Regardless of the veteran's response to the RO notice, the RO 
should obtain all outstanding VA records pertinent to the 
claim for an earlier effective date.  The veteran testified 
before the undersigned in February 2006 that he received 
treatment at VA facilities in and around 1988 for narcolepsy.  
Furthermore, in February 2005, he submitted a September 2004 
VA treatment record in which the veteran was diagnosed with 
narcolepsy since 1988.  The Board notes that the RO must 
obtain and associate with the claims file all outstanding VA 
medical records that may be relevant to the veteran's claims 
remaining on appeal.  The Board emphasizes that records 
generated by VA facilities that may influence the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
any identified VA medical facility(ies) between 1986 and 
1995, following the procedures prescribed in 38 C.F.R. 
§ 3.159 (2005) as regards requesting records from Federal 
facilities.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim for an earlier 
effective date on appeal.

As a final matter, the Board notes that, as referenced in the 
Introduction above, in a March 2004 rating decision, the RO 
granted the veteran's claim for service connection for PTSD 
and assigned an initial 50 percent rating effective July 17, 
2003.  In September 2004, it appears that the veteran filed 
an NOD with the RO's March 2004 decision on this matter.  

By filing an NOD, the veteran has initiated appellate review 
of the claim for a higher initial rating for PTSD.  The next 
step in the appellate process is for the RO to issue to the 
veteran an SOC summarizing the evidence relevant to those 
issues, the applicable legal authority, and the reasons for 
the RO's determinations.  See 38 C.F.R. § 19.29 (2005); 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v 
Gober, 10 Vet. App. 433, 436 (1997).  

Consequently, the claim for a higher initial rating for PTSD 
must be remanded to the RO for the issuance of an SOC.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should issue to the veteran 
and his representative a SOC addressing 
the claim for an initial rating in excess 
of 50 percent for PTSD.  Along with the 
SOC, the RO must furnish to the veteran 
and his representative a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford them the applicable time 
period for perfecting an appeal as to the 
pertinent issue.  The veteran and his 
representative are hereby reminded that 
appellate consideration of the claim for 
a higher initial rating for PTSD may be 
obtained only if a timely appeal is 
perfected.

2.  The RO should obtain from any VA 
medical facility(ies) identified between 
1986 and 1995 all outstanding records of 
evaluation and/or treatment of the 
veteran's service-connected narcolepsy.  
In requesting these records, the RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

3.  The RO should furnish the appellant 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA specifically 
as regards the claim for an earlier 
effective date on appeal.  The letter 
should include the type of evidence 
necessary to substantiate the claim..  

To ensure that the duty to notify the 
appellant what evidence will be obtained 
by whom is met, the RO's letter should 
request the appellant to provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
additional medical records pertaining to 
the matter on appeal that are not of 
record.  The RO should also invite the 
appellant to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
earlier effective date on appeal in light 
of all pertinent evidence and legal 
authority.

7.  If any benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


